Citation Nr: 1448007	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO. 08-33 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a thoracolumbar spine (low back) disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2010 hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a low back disability is REMANDED to the RO and is addressed in the REMAND section of this decision.


FINDINGS OF FACT

1. The medical evidence reflects a current diagnosis of degenerative joint disease and narrowing of the C5-C6 vertebrae.

2. The most probative and competent evidence is against finding that the Veteran experienced an in-service neck injury, or that the Veteran's current degenerative joint disease of the cervical spine is related to service or manifested to a compensable degree within a year of service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the cervical spine are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3. 307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter in November 2007 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA treatment records, service treatment records, private treatment records, and service personnel records.  The Board remanded the Veteran's case in May 2011 to obtain outstanding private treatment records from Dr. Wayne Crawford, as well as any available employment and medical records from the United States Postal Service (USPS).  The record contains a letter from Dr. Crawford indicating that medical records for the Veteran are unavailable.  Further, the claims folder contains the Veteran's employment information from the USPS, including a March 1973 medical examination which revealed that the Veteran had no disabilities at that time.  While Department of Labor (DOL) records regarding the Veteran's claims filed in July 1973, June 1976, June 1977, February 1978, and May 1978 were not obtained, the Board finds that these records would not be relevant to the Veteran's claims.  As will be discussed in detail below, the Board does not find the Veteran's assertions of an in-service neck injury to be credible.  Therefore, any evidence of medical treatment for his neck during his employment with the USPS would be irrelevant to the issue of an in-service injury.  As such, the Board finds that the RO complied with the Board's May 2011 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the July 2010 Board hearing, the VLJ identified the issues on appeal and the Veteran was assisted at the hearing by his representative.  The VLJ and the representative asked pertinent questions with respect to the Veteran's claims, including his medical treatment, and outstanding evidence was identified.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

While a VA medical opinion was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to obtain a medical opinion in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As will be discussed in detail below, the Board does not find the Veteran's assertions regarding his in-service injury to be credible.  As such, no in-service injury is found to have occurred and a medical opinion would be irrelevant.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the Veteran has asserted that he received VA treatment from the Washington DC VAMC immediately after separation, as well as at the Ft. Lauderdale VAMC in 1988, the record reflects that requests from these two institutions were negative for any records.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative joint disease, or arthritis, is recognized as a chronic disease in 38 C.F.R. § 3.309.

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

III. Service Connection - Neck disability

The Veteran has asserted that he experiences neck pain as a result of an in-service parachute accident. 

An August 2002 VA treatment report contains an X-ray of the Veteran's neck.  The X-ray revealed degenerative joint disease with narrowing at the C5-C6 vertebrae.  As such, the element (1) of service connection, evidence of a current disability, is satisfied.

Turning to element (2), an in-service injury, the evidence does not support finding that the Veteran experienced an in-service injury.  Initially, the Veteran has asserted that he injured his neck during a parachute jump that resulted in him hitting a tree during decent.  At the July 2010 hearing he further asserted that he did not report the injury at the time because he was afraid of being removed from his unit.  The claims folder also contains a July 2008 "buddy" statement which indicates that the Veteran reported injuring his neck and back after colliding with a tree during an exercise.

The service treatment records (STRs) are negative for any complaints of, or treatment for, the Veteran's neck in service.  However, the Veteran did report to sick call for a number of additional ailments throughout his active service.  In May 1966 the Veteran was seen for an injured left ankle.  In December 1966 he reported a sore throat followed by a left knee injury in January 1967.  Later that year the Veteran was also treated for a low back strain after carrying a heavy object, and a left wrist injury.  A March 1968 report of medical examination reflects that the Veteran's neck and back were examined and found to be normal at the time.  A corresponding report of medical history reflects that the Veteran denied recurrent back pain but reported a history of mumps, asthma, and sinusitis.

The Board finds that it is less likely than not that the Veteran injured his neck in service.  There is no record in the Veteran STRs for treatment of or injury to the neck.  At the time of separation, the Veteran was examined and determined to be healthy.  He also denied any back pain at that time of separation, although he reported a history of other ailments.  While the Veteran has asserted that he did not report his neck injury in service due to his fears of being removed from the unit, the Board is not persuaded by his arguments, which are inconsistent with the facts.  Specifically, the evidence clearly reflects that the Veteran sought medical treatment on a number of occasions for injuries he experienced during service.  Further, the Veteran did not file a claim for his neck disability until September 2007, approximately 39 years after separation from the military.  It would seem unlikely that his fear of retaliation for reporting an injury would have kept him from seeking service connection once he was separated from service, or prevented him from seeking treatment during service, given his numerous visits to sick bay.  While he has stated that he sought treatment for his injuries immediately following service, no records of treatment were found at the Washington DC, VAMC.  Moreover, the March 1973 USPS physical examination report reflects that the Veteran's neck was normal at that time.  Based on the evidence described, the Board does not find the Veteran's reports of an in-service neck injury to be credible, and as such, service connection is not warranted.

Additionally, service connection is not warranted based on continuity of symptomatology since the Veteran had a long gap with no indication of treatment, and in 1973, 5 years after service, his neck was found to be normal on his USPS physical examination.

Based on the record as a whole, the Board finds that service connection for neck disability is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a neck disability, is denied.


REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In September 2007 the Veteran was provided with a VA examination to determine the nature and etiology of his claimed back disability.  The examiner opined that it was less likely as not that the Veteran's back disability was related to service.  In reaching this conclusion the examiner relied on the absence of treatment for the Veteran's back until 2002.  The Veteran has since submitted a letter from a previous treating physician.  The August 2011 statement indicates that the Veteran was treated for back pain beginning in the mid 1980's.  As such, the examiner's opinion is based on a factual inaccuracy and is no longer adequate for VA purposes.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Therefore, remand is necessary to obtain a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate examiner to determine the nature and etiology of the Veteran's claimed back disability.  The claims file, including a copy of this remand, must be made available to the examiner. Any necessary medical tests should be conducted.  If the examiner deems a new examination is warranted, one should be scheduled.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability began in service, was caused by service, or is otherwise related to service.

The examiner should consider the evidence showing back pain in the 1980s as well as the STRs showing complaints of back pain.

A complete rationale must accompany any opinion rendered.

2. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.
 
3. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


